DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urich (U.S. 5,150,614).
	Regarding claim 28-32, Urich teaches a method of assessing a function of a sensor, the method comprising: installing a sensor in a sump of a fuel dispensing system, such that the sensor extends downwardly into the sump to monitor for fluid infiltration of into the sump (figure 1 shows liquid level sensing device); and after installing, assessing the function of the sensor without physically accessing the sump; wherein said assessing comprises actuating (via actuation device 15) a float 4 within the sensor without the presence of liquid in the sump (see column 4, lines 38-42, ‘the float may be operated independently of the filling level to check the function of the sensing device’); wherein said actuating the float comprises manually actuating the float by toggling a proximal control from above grade; 
wherein said actuating the float comprises automatically actuating the float by toggling a proximal control from above grade; wherein said toggling comprises issuing a command from an electronic controller (see column 2, lines 15-21, ‘the actuation device may be configured such as to be accessible from outside and actuatable by hand. Preferably, however, the actuation device is provided with a remotely controllable operating mechanism in order to be able to execute a performance check from a central control station by activating the actuation device’).
Regarding claim 34, Urich further teaches wherein said actuating the float comprises raising the float via engagement of a lifting mechanism 21 with the float.
Regarding claim 35, Urich further teaches determining that the sensor requires manual inspection by an operator based on assessing the function of the sensor (see column 4, line 58- column 5, line 8). Retrieving the sensor would be a nominal step to either clean or replace based on Urich, i.e. deposits, incrustation, crystallization or other adverse factors.
Regarding claim 36, Urich further teaches wherein said determining comprises determining that the sensor has failed to actuate sensor (see column 4, line 58- column 5, line 8).

Allowable Subject Matter
Claims 33, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 51-55 are allowed.
The prior art of record fails to teach the invention as set forth in claims 51-55, and the Examiner can find no teaching of the method of assessing a function of a sensor retained within in a tank defining a tank chamber of a fuel dispensing system by a sensor retainer, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL E WILLIAMS/Examiner, Art Unit 2855